Citation Nr: 1622494	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  09-38 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right ear hearing loss disability.

3.  Entitlement to service connection for obstructive sleep apnea, to include as due to exposure to environmental hazards.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Army from December 1972 to June 1975.  He also served as a member of the Air National Guard, with periods of Federal active duty service from February 1991 to September 1991, February 2003 to April 2004, and October 2004 to May 2005, as well as a number of periods of active duty for training (ACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and October 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In an October 2014 decision, the Board denied the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for PTSD, and the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 Order, based on a Joint Motion for Partial Remand (Joint Motion), the Court vacated that portion of the Board's October 2014 decision and remanded the case to the Board for readjudication.

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to an initial disability rating in excess of 30 percent for PTSD, entitlement to service connection for obstructive sleep apnea, and entitlement to TDIU are addressed in the REMAND section that follows the below ORDER section of this decision.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's right ear hearing loss is related to service.


CONCLUSION OF LAW

The criteria for service connection for a right ear hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

In an October 2008 rating decision, the RO granted entitlement to service connection for a left hearing loss disability, assigning a noncompensable disability rating, and denied service connection for a right hearing loss disability, finding the Veteran's right hearing loss disability existed prior to active duty service and was not aggravated by active duty or ACDUTRA service.  The RO accepted an October 2009 communication from the Veteran as a Notice of Disagreement with the noncompensable rating for his left ear hearing loss disability and issued a March 2010 Statement of the Case.  The Veteran did not perfect an appeal with regard to that issue and, therefore, it is not before the Board.  See 38 C.F.R. § 20.202 (2015).

With respect to the claim for entitlement to service connection for a right ear hearing loss disability, which is properly before the Board, the Veteran filed a timely October 2008 Notice of Disagreement and, following the issuance of a September 2009 Statement of the Case, he perfected his appeal to the Board in a timely manner.  38 C.F.R. §§ 20.202, 20.302 (2015).

Legal Criteria

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under VA regulations, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

A May 1972 audiogram reflects the Veteran had a right ear hearing loss disability, as defined by VA regulations, prior to his first period of active duty service.  However, an August 1974 audiogram reflects the Veteran's hearing acuity improved dramatically at most frequencies, and a June 1975 audiogram demonstrated his hearing had then worsened at most frequencies since the August 1974 audiogram.  Both the August 1974 and June 1975 audiograms reflect the Veteran had normal hearing for VA purposes in his right ear.  Although the objective medical evidence indicates the Veteran had a pre-existing right ear hearing loss disability upon entry to service, in light of subsequent audiograms reflecting he had normal hearing during and upon separation from his first period of active duty service, the Board is resolving all doubt in the Veteran's favor and finds he did not have a pre-existing right ear hearing loss disability.  See 38 U.S.C.A. § 5107(b).

At a July 2008 VA examination, the examiner diagnosed bilateral hearing loss and found that it was "at least as likely as not" that the Veteran's hearing loss was due to noise exposure during active duty service.  Specifically, the examiner reasoned the Veteran had been exposed to noise related to weapons fire, heavy equipment, diesel engines, aircraft, flight line, auxiliary power units, and rocket and mortar attacks in Iraq.

Based on the foregoing, and affording the Veteran the benefit of the doubt, service connection for a right ear hearing loss disability is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for a right ear hearing loss disability is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Increased Rating for PTSD

As discussed above, the Court granted a Joint Motion in October 2015, vacating and remanding the portion of the October 2014 Board decision which denied an initial disability rating in excess of 30 percent for PTSD.

At the Veteran's August 2014 hearing before the Board, he testified that he was scheduled to begin counseling at a Vet Center the following week.  None of these records are associated with the evidence before the Board.  Although Vet Centers are part of VA, their records are kept separately from regular VA medical treatment records and must be requested directly from the specific Vet Center facility, accompanied by a medical authorization form signed by the Veteran.  As these records are pertinent to the Veteran's claim on appeal, a remand is required so that the RO can undertake reasonable efforts to obtain them.

Service Connection for Obstructive Sleep Apnea

The Veteran asserts his obstructive sleep apnea had its onset during active duty service.  He also contends his obstructive sleep apnea is the result of in-service exposure to environmental hazards in the Persian Gulf, to include burn pits.  In support of his claim, the Veteran submitted several articles discussing potential relationships between sleep disorders, to include sleep apnea, and exposure to dust or environmental hazards.

In October 2014, the Board remanded the Veteran's claim to afford him a VA examination.  The examiner was instructed to provide an opinion regarding whether the Veteran's obstructive sleep apnea began in or was related to any of the Veteran's periods of verified active duty or ACDUTRA service.  The examiner was also specifically directed to discuss whether the Veteran's obstructive sleep apnea was related to in-service exposure to environmental hazards, to include burn pits.

In a January 2016 VA medical opinion, a VA medical professional found it was "less likely than not" that the Veteran's obstructive sleep apnea was caused by his active duty service, indicating that there was no evidence in currently available literature that indicates environmental exposure or burn pit exposure causes sleep apnea.  The medical professional further reasoned that current medical literature was clear that sleep apnea was caused by upper airway obstruction.  This opinion is flawed for a number of reasons.  First, the medical professional providing the opinion failed to take into account any lay statements from the Veteran regarding symptoms he experienced during or following service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Second, the medical professional only focused on whether the Veteran's obstructive sleep apnea was caused by exposure to environmental hazards during service and failed to consider whether his obstructive sleep apnea began in or was etiologically related to any period of his active duty or ACDUTRA service.  In that same regard, there is no indication whatsoever that the medical professional providing the opinion was supplied with the dates of the Veteran's periods of active duty and ACDUTRA service as required by the Board's October 2014 remand directives.  Finally, the medical professional indicated there was no literature suggesting a link between environmental hazards and sleep apnea and failed to consider the articles submitted by the Veteran indicating that there may be a link between sleep disorders, such as sleep apnea, and exposure to chemicals or dust.  Based on the foregoing, a new VA medical opinion regarding the etiology of the Veteran's obstructive sleep apnea is required.

In a February 2016 statement, the Veteran's representative argued that the VA medical professional who offered the January 2016 opinion had not been provided with the VA Fact Sheets regarding burn pits and particulate matter, as the VA Adjudication Manual advises.  See M21-1, Part IV, Subpart ii, Chapter 1, Section 1, Topics 9-10.  While the provisions of the VA Adjudication Manual are not binding on the Board, the Board finds that guidance suggested by the Manual is helpful in the adjudication of the instant claim and that the VA medical professional who renders a new medical opinion must be provided with the VA Fact Sheets discussing burn pits and particulate matter.

Entitlement to TDIU

The Veteran has claimed he is unable to obtain and maintain employment due to his service-connected disabilities, primarily his PTSD.

A hypothetical increased rating for PTSD and a hypothetical grant of service connection for sleep apnea could significantly affect the adjudication of the issue of entitlement to TDIU.  As such, the Board finds these issues are inextricably intertwined and that entitlement to TDIU must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

If, following readjudication of the Veteran's claims for an increased rating for PTSD and for service connection for obstructive sleep apnea, he does not meet the schedular requirements for TDIU, the RO must consider whether the Veteran's claim should be referred to VA's Director of Compensation and Pension for consideration of TDIU on an extraschedular basis.  See 38 C.F.R.  4.16(b); Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he complete and return a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the Vet Center where he receives counseling so that the RO may attempt to obtain those records.  If the Veteran submits a VA Form 21-4142 that is insufficient for further action, he should be notified, and any such notification should be properly documented in the claims file.  Upon receipt of a valid VA Form 21-4142, the RO must attempt to obtain the Veteran's Vet Center records and associate them with the evidence of record.

2.  Obtain and associate with the record all VA treatment records for the Veteran dated January 2016 to the present.  All attempts to obtain these records must be documented in the claims file.

3.  The Veteran must be afforded a VA examination to determine whether his currently diagnosed obstructive sleep apnea is related to any period of verified active duty or ACDUTRA service.  The RO must provide the examiner with notice of the Veteran's periods of active duty and ACDUTRA service.  Additionally, the electronic claims file must be made available to the examiner for review.

The examiner must elicit from the Veteran a history of symptoms he experienced during and since separating from service.  For purposes of the below requested opinion, the examiner should assume that the Veteran is a credible historian and that he is competent to report symptoms he has experienced.

Based on a clinical examination, a review of the evidence of record, to include a summary of the dates of the Veteran's active duty and ACDUTRA service, and with consideration of the Veteran's statements, the VA examiner should provide an opinion as to:

* Whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed obstructive sleep apnea began in or is otherwise etiologically related to his active duty service from December 1972 to June 1975, February 1991 to September 1991, February 2003 to April 2004, or October 2004 to May 2005, or a period of verified ACDUTRA service.

In providing the requested opinion, the VA examiner must specifically consider whether the Veteran's obstructive sleep apnea is related to exposure to environmental hazards, to include burn pits.  In doing so, the examiner must review and comment on:

* Articles submitted by the Veteran discussing the relationship between environmental hazards and sleep apnea, located in VBMS with a receipt date of September 23, 2011; and

* VA Fact Sheets from the VA Adjudication Manual discussing burn pits and particulate matter.  See M21-1, Part IV, Subpart ii, Chapter 1, Section 1, Topics 9-10.

The examiner must provide a complete rationale for any opinions expressed.  If the examiner is unable to provide an opinion without resorting to speculation, he or she must explain why this is so and what, if any, additional evidence or information would be necessary for an opinion to be rendered.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, readjudicate the Veteran's claims.  If the Veteran does not meet the schedular requirements for TDIU, the RO must consider whether the Veteran's claim should be referred to VA's Director of Compensation and Pension for consideration of TDIU on an extraschedular basis.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and afforded an adequate opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


